



Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the June 25, 1998 Employment Agreement (as amended from time
to time, the “Employment Agreement”) between East West Bancorp, Inc. (“Company”)
and Dominic Ng (“Employee”) is entered into as of this 4th day of March, 2020 by
and between Company and Employee.


The following terms and conditions of the Employment Agreement are hereby
modified:


1.
Section 3.1 (Term) of the Agreement is hereby modified in its entirety to read
as follows: This Agreement and employment under this Agreement shall terminate
on March 4, 2023 unless extended by Company.



2.
Except as expressly agreed to herein, the Employment Agreement between the
parties shall remain in force and effect.





 
EAST WEST BANCORP, INC.
 
/s/ GARY TEO
 
Gary Teo
 
Head of Human Resources
 
 
 
/s/ DOMINIC NG
 
Employee: Dominic Ng






